Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Patent Application filed 11/10/2019, in light of the preliminary amendments filed 12/08/2020, responses to the restrictions field 10/17/2021; which Applicants elected GROUP III [Claim(s) 25-34 and 54-62...without traversed] and further in view of the supplement amendments filed 12/02/2021. Claim(s) 25-34 and 54-62 are pending. Claim(s) 1-24 and 35-53 are cancelled. Claim(s) 25-34, 55, 57 and 60-62 were previously presented. Claim(s) 54, 56 and 58-59 have been amended. Claim(s) 25 and 54 are independent.  In addition, it is noted the corrected drawing(s) filed on 12/08/2020 is/are accepted [see preliminary amendments to the drawing filed 12/0/8/2020 for the substituted drawing... 

		Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
                                




Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 12/17/2019 is/are NOT in compliance with the provisions of 37 C.F.R. 1.97. A signed and dated copy of applicant’s IDS, which was filed on 12/17/2019, is attached to this Office Action.
It is noted, a portion of the references cited in the Information Disclosure Statement filed 12/17/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because two of the references do not comply with RULE 1.98 (B) 1 (e) (v) Non-patent literature cited by publisher, author (if any), title, relevant pages, and date and place of publication... [See the NPL section for details]. The examiner has not considered and has lined through, that portion of the Information Disclosure Statement as to the merits (see the attachments strike-out line items for details). 
 
   	 Applicant is advised that the date, title and author of any re-submission of any item of information contained in these Information Disclosure Statements or the submission of any missing elements will be the date, title and author of submission for purposes of determining compliance with the requirements based on the time of filing the statement, and title and author including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.01.





  Reason for Allowance
Claim(s) 25-34 and 54-62 are allowed: 
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record, which set forth in the followings:
Nicholas et al., (“US 20150278182 A1” filed 05/13/2015- [hereinafter “Nicholas”], describing system and method for annotating webpages including a method for annotating webpages by a user of a research service....includes user interface of a commentary service add-in button with a drop-down box displayed in a web browser of a personal device ...the commentary service add-in button 110 displays a drop-down box 121 including commentary service login button 122, a commentary service Web Edit button 124, and a commentary service Show Annotation button 126. The commentary service Web Edit button 124, when actuated, captures a screenshot of the web content 120, opens a commentary service browser window in the web browser 100, and displays the screenshot in the commentary service browser window. The commentary service login button 122 can include user identity information to indicate the name of the user who is logged in to the commentary service and, when actuated, can display the commentary service home page of the user in the web browser 100. The commentary service Show Annotation button 126 can include an indication of the number of edited screenshots associated with the website 120 and, when actuated, can retrieve one or more of the edited screenshots from commentary service remote storage and display one or more of the edited screenshots in the web browser 100. Those skilled in the art will appreciate that the drop-down box 121 can include any buttons or However Nicholas  fails to show, “...Web browser extension with annotation symbol causing question displayed annotation symbol transition to open state and closing state semantic text highlighted...annotation enabled web browser can identify questions, interesting points, statements that agree, and statements that disagree without reading the text of the user annotation comment or the annotation highlighted text... Annotation symbols are associated with elements of a group of annotation semantic relationships. Each annotation semantic relationship shows a relationship, typically based on a user selection, between the annotations highlighted text and the annotation comment  ... Associated to each relationship in the group of annotation semantic relationships is a different annotation symbol...wherein the displayed annotation symbol in the closed state displays the annotation symbol on the web document with minimal visual alteration of the web document, and wherein the displayed annotation symbol in the open state displays elements, received from an annotation server...” as recited in Claim(s) 25 and 54... And supported in the current specification in paragraph(s) 68-76 and Fig(s) 5-6. 

Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows “...Web browser extension with annotation symbol causing question displayed annotation symbol transition to open state and closing state semantic text highlighted...annotation enabled web browser can identify questions, interesting points, statements that agree, and statements that disagree without reading the text of the user annotation comment or the annotation highlighted text... Annotation symbols are associated with elements of a group of annotation semantic relationships. Each annotation semantic relationship shows a relationship, typically based on a user selection, between the annotations highlighted text and the annotation comment  ... Associated to each relationship in the group of annotation semantic relationships is a different annotation symbol...wherein the displayed annotation symbol in the closed state displays the annotation symbol on the web document with minimal visual alteration of the web document, and wherein the displayed annotation symbol in the open state displays elements, received from an annotation server...” as recited in Claim(s) 25 and 54... And supported in the current specification in paragraph(s) 68-76 and Fig(s) 5-6.

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUOC A TRAN/           Primary Examiner, Art Unit 2177